DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the restricted access region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claimed portion is considered to recite “a restricted access region.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30 and 32-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coan et al. (US 9,223,106 B2).
Re. Claim 21, Coan et al. discloses an enclosure (Figs 14-15; col. 14 lines 39-41) comprising: 
a housing 110 including a rear wall 115 and a peripheral wall 111-114 extending forwardly of the rear wall 115 (Figs 4 and 14; col. 14 lines 50-53; col. 3 lines 45-48), the housing defining a first cable port 101 and a second cable port 101 in the peripheral wall 111-114 (Figs 4, 14, and 15; col. 4 lines 6-11; col. 15 lines 14-17); 
a splice tray holder 501 coupled to the rear wall 115 of the housing, the splice tray holder 501 being configured to receive a splice tray 511, the splice tray holder 501 being aligned with the first cable port 101 (Fig 14; col. 14 lines 43-55); 
a termination wall 461 extending forwardly of the rear wall, the termination wall holding a plurality of adapters having first ports extending from a first side of the termination wall and second ports extending from an opposite, second side of the termination wall, the termination wall being aligned with the second cable port 101 (Fig 14; col. 12 lines 60-67; col. 13 lines 1-4; col. 15 lines 25-31); 
a cover arrangement 600 removably coupled to the housing, the cover arrangement 600 extending over the splice tray holder 501 and over the first ports 101 of the adapters (Figs 14-15; col. 15 lines 32-35 and 46-47); and 
a door 118 coupled to the housing 110, the door being movable between a closed position and an open position, the door 118 extending over the cover arrangement 600 when the door 118 is disposed in the closed position, the door 118 uncovering the cover arrangement 600 when the door 118 is disposed in the open position and the cover arrangement 600 is coupled to the housing 110 (Figs 14-15; col. 3 lines 50-58).  
Re. Claim 22, Coan et al. discloses the cover arrangement 600 also extends over the termination wall 461 (col. 15 lines 44-46).  
Re. Claim 23, Coan et al. discloses the second ports 101 remain accessible even when the cover arrangement 600 is coupled to the housing 110 (Fig 15).  
Re. Claim 24, Coan et al. discloses a splice tray 511 mounted to the splice tray holder 501, the splice tray 511 being configured to hold one or more optical splices (Fig 14; col. 14 lines 54-57).  
Re. Claim 25, Coan et al. discloses the splice tray 511 is one of a plurality of splice trays 511 mounted at the splice tray holder 501 (Fig 14; col. 14 lines 54-55 and 62-65).  
Re. Claim 26, Coan et al. discloses the second side of the termination wall 461 faces the second cable port 101 (Fig 14; col. 14 lines 10-13).  
Re. Claim 27, Coan et al. discloses the first and second sides of the termination wall 461 face orthogonal to the second cable port 101 (col. 13 lines 13-15).  
Re. Claim 28. (New) The enclosure of claim 21, wherein the termination wall 461 extends along a majority of a length of the splice tray holder 601 (col. 13 lines 13-15).  
Re. Claim 29, Coan et al. discloses a first type of sealing arrangement 153 disposed at the first cable port 101 (Figs 3, 4, and 14; col. 4 lines 6-8 and 37-46).  
Re. Claim 30, Coan et al. discloses a second type of sealing arrangement 154 disposed at the second cable port 101, the second type of sealing arrangement 154 being different from the first type of sealing arrangement 153 (Figs 3, 4, and 14; col. 4 lines 6-842-43, and 46-48).  
Re. Claim 32, Coan et al. discloses the termination wall 461 is part of a termination panel arrangement 450 that includes a storage panel 464 spaced from the termination wall 461 to form a storage trough, the termination wall 461 and the storage panel of the termination panel arrangement being mounted to the housing 110 (Fig 11; col. 13 lines 41-51)
	The method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation (“as a unit”) has not been given structural weight.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).  See MPEP 2114.
Re. Claim 33, Coan et al. discloses management members 465 mounted to the storage panel 434 within the storage trough (Fig 13; col. 13 lines 52-62).  
Re. Claim 34, Coan et al. discloses a fiber management structure 512 disposed beneath the cover arrangement 600 when the cover arrangement 600 is coupled to the housing 110 (Figs 14-15; col. 15 lines 5-8 and 46-48).  
Re. Claim 35, Coan et al. discloses the fiber management structure 512 is configured to hold a coil of optical fibers (col. 15 lines 5-8).  
Re. Claim 36, Coan et al. the termination wall 461 is disposed between the fiber management structure 512 and the second cable port 101 (Fig 14).  
Re. Claim 37, Coan et al. discloses the termination wall 461 is mounted within the housing 110 separately from the splice tray holder 501 (col. 12 lines 60-64; col. 14 lines 50-53).  
Re. Claim 38, Coan et al. discloses the cover arrangement 600 includes a major surface 601 that extends generally parallel to the rear wall 115 and at least one flange 602 extending rearwardly from the major surface 601 to assist in blocking access to a restricted access region (Fig 16; col. 15 lines 32-35 and 49-50).  
Re. Claim 39, Coan et al. discloses the cover arrangement 600 is configured to be locked to the termination wall (col. 15 lines 44-48; col. 16 lines 7-9).
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or reasonably suggest an enclosure as required by the claims, specifically comprising a third type of sealing arrangement disposed at a third cable port defined in the peripheral wall, the third type of sealing arrangement being different from the first type of sealing arrangement and from the second type of sealing arrangement.
The most applicable prior art, Coan et al. (US 9,223,106 B2) discussed above, discloses cable ports may be included on any of the periphery walls, Coan et al. does not disclose or reasonably suggest a third type of sealing arrangement different from both the first and second sealing arrangements,
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/17/22